


116 HR 8779 IH: Federal Cybersecurity Oversight Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8779
IN THE HOUSE OF REPRESENTATIVES

November 18, 2020
Ms. Underwood introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To amend the Federal Cybersecurity Enhancement Act of 2015 to require Federal agencies to obtain exemptions from certain cybersecurity requirements in order to avoid compliance with those requirements, and for other purposes.


1.Short titleThis Act may be cited as the Federal Cybersecurity Oversight Act of 2020. 2.Federal cybersecurity requirements (a)Exemption from Federal requirementsSection 225(b)(2) of the Federal Cybersecurity Enhancement Act of 2015 (6 U.S.C. 1523(b)(2)) is amended to read as follows:

(2)Exception
(A)In generalA particular requirement under paragraph (1) shall not apply to an agency information system of an agency if— (i)with respect to the agency information system, the head of the agency submits to the Director an application for an exemption from the particular requirement, in which the head of the agency personally certifies to the Director with particularity that—
(I)operational requirements articulated in the certification and related to the agency information system would make it excessively burdensome to implement the particular requirement; (II)the particular requirement is not necessary to secure the agency information system or agency information stored on or transiting the agency information system; and
(III)the agency has taken all necessary steps to secure the agency information system and agency information stored on or transiting the agency information system; (ii)the head of the agency or the designee of the head of the agency has submitted the certification described in clause (i) to the appropriate congressional committees and any other congressional committee with jurisdiction over the agency; and
(iii)the Director grants the exemption from the particular requirement. (B)Duration of exemption (i)In generalAn exemption granted under subparagraph (A) shall expire on the date that is 1 year after the date on which the Director grants the exemption.
(ii)RenewalUpon the expiration of an exemption granted to an agency under subparagraph (A), the head of the agency may apply for an additional exemption.. (b)Report on exemptionsSection 3554(c)(1)(A) of title 44, United States Code, is amended—
(1)in clause (iii), by striking and at the end; (2)by redesignating clause (iv) as clause (v); and
(3)by inserting after clause (iii) the following:  (iv)with respect to any exemptions the agency is granted by the Director of the Office of Management and Budget under section 225(b)(2) of the Federal Cybersecurity Enhancement Act of 2015 (6 U.S.C. 1523(b)(2)) that is effective on the date of submission of the report—
(I)an identification of the particular requirements from which any agency information system (as defined in section 2210 of the Homeland Security Act of 2002 (6 U.S.C. 660)) is exempted; and (II)for each requirement identified under subclause (I)—
(aa)an identification of the agency information system described in subclause (I) exempted from the requirement; and (bb)an estimate of the date on which the agency will be able to comply with the requirement; and.
(c)Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 1 year after the date of enactment of this Act.  